DETAILED ACTION
This communication is response to the amendment filed 03/10/2022. Claims 1-5 and 7-21 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 10, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,498,500 Rahman et al. (hereafter Rahman) in view of US Patent 9,450,717 to Fu et al. (hereafter Fu).

Regarding claim 1, Rahman discloses a method (see Rahman, Col 7 lines 1-4: a method is performed by a network node for handling dynamic uplink/downlink, UL/DL, subframe configurations in communication with a communication device operating in TDD), comprising: 
receiving, at a wireless station, device capability information associated with a plurality of user equipment (UE) devices (see Rahman, Col 7 lines 6-10: the network node obtains capability information indicating whether the communication device supports at least one of carrier aggregation and frequency band combination. The capability information further indicates whether the communication device supports simultaneous reception and transmission of signals on different carriers or frequency bands; Col 8 lines 47-54: a method is performed by a communication device for handling dynamic UL/DL subframe configurations when operating in TDD in communication with a network node. In this method the communication device obtains capability information indicating whether the communication device supports at least one of carrier aggregation and frequency band combination, and the capability information further indicating whether the communication device supports simultaneous reception and transmission of signals on different carriers or frequency bands); 
determining, by the wireless station, uplink and downlink configurations for a plurality of carriers associated with the wireless station (see Rahman, Col 7 lines 12-17: the network node further determines, based on the capability information obtained in action 600, UL/DL subframe configurations for the communication device such that the communication device is to use different UL/DL subframe configurations for different carriers or frequency bands when at least one of the following conditions is fulfilled; Col 8 lines 55-60: the communication device then determines, based on the obtained capability information, UL/DL subframe configurations such that the communication device is to use different UL/DL subframe configurations for the different carriers or frequency bands when at least one of the following conditions is fulfilled); 
configuring uplink and downlink time slots for each of the plurality of carriers based on the determined uplink and downlink configurations (see Rahman, Col 13 lines 24-34: a further action 604 illustrates that the network node transmits configuration information to the communication device indicating the determined UL/DL subframe configurations. Thereby, the communication device is effectively instructed, and also enabled, to use the determined UL/DL subframe configurations accordingly in the communication with the network node. It is an advantage that this procedure enables a flexible use of dynamic TDD in a range of different operating scenarios and conditions e.g. in terms of bandwidth, RF requirements, CC deployment and DC deployment; Col 17 lines 43-48: the communication device 802 is also operative to apply the received UL/DL subframe configurations on said determined frequency bands or carriers. This operation may be performed by an applying module 802C in the communication device 802, e.g. in the manner described for action 704 above); and 
Rahman discloses modifying the uplink and downlink configurations for at least some of the plurality of carriers over time (see Rahman, Col 13 lines 57-61: the above-mentioned first UL/DL subframe configuration may be a dynamic UL/DL subframe configuration) but does not explicitly disclose “receiving, at the wireless station, a notification from at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing congestion at the UE device in transmitting data to the wireless station; and the modifying is performed based on the received notification from the at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing congestion at the UE device”.
However, Fu discloses receiving, at the wireless station, a notification from at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing congestion at the UE device in transmitting data to the wireless station (see Fu, Col 2 lines 49-52: measuring, by the UE, interference of the adjacent cells' UE on the sub-frame; transmitting, by the UE, an interference measurement report to the eNB; Col 3 lines 33-39: the UE measures interference of adjacent cells' UE with the UE, and reports an interference condition to the eNB, so that the eNB can learn the current interference of adjacent cells' UE with the UE, and can change the TDD uplink and downlink configuration according to the interference condition reported by the UE and current uplink and downlink service requirements; Col 5 lines 27-34: the UE transmits an interference measurement report to the eNB, so as to report the interference condition of adjacent cells to the eNB. According to the method of the present invention, the interference measurement report transmitted by the UE may be an event-drive report, i.e., a report which cannot be transmitted unless a certain condition is met, or a periodical report); and 
the modifying is performed based on the received notification from the at least one of the plurality of UE devices indicating that the at least one of the plurality of UE devices is experiencing congestion at the UE device (see Fu, Col 2 lines 53-57: receiving, by the UE, a signaling of changing TDD uplink and downlink configuration from the eNB; and receiving and transmitting, by the UE, data according to new TDD uplink and downlink configuration indicated by the signaling; Col 3 lines 33-39: the UE measures interference of adjacent cells' UE with the UE, and reports an interference condition to the eNB, so that the eNB can learn the current interference of adjacent cells' UE with the UE, and can change the TDD uplink and downlink configuration according to the interference condition reported by the UE and current uplink and downlink service requirements; Col 5 lines 38-45: the eNB transmits a signaling of changing the TDD uplink and downlink configuration to the UE. The signaling of changing the TDD uplink and downlink configuration may be a physical layer signaling or a high layer control signaling. The UE receives and transmits data according to the TDD uplink and downlink configuration indicated by the eNB; Col 5 lines 50-53: the interference measurement report transmitted by the UE to the eNB is used by the eNB to determine whether to change the current TDD uplink and downlink configuration).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Fu and incorporate it into the system of Rahman to limit interference in order to meet the load requirements of diversified uplink and downlink services (see Fu, Col 2 lines 36-41).

Regarding claim 2, Rahman in view of Fu discloses the method of claim 1, wherein the wireless station is configured to communicate with the plurality of UE devices in accordance with a Fifth Generation (5G) radio access technology or protocol using time division duplex (TDD) links (see Rahman, Col 3 lines 3-26; Col 7 lines 1-4).
Also, it is well-known in the art of communication to perform the teaching of wherein the wireless station is configured to communicate with the plurality of UE devices in accordance with a Fifth Generation (5G) radio access technology or protocol using time division duplex (TDD) links as evidenced by US Pub. 2018/0220407 to XIONG et al. (see Xing, ¶ 0068 and ¶ 0074).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above well-known teaching as taught by Xing and incorporate it into the system of Rahman to achieve an improve TDD communication system (see Xing, ¶ 0004).

Regarding claim 5, Rahman in view of Fu discloses the method of claim 1, further comprising: transmitting, by the wireless station, information associated with the uplink and downlink configuration to the plurality of UE devices (see Rahman, Col 7 lines 30-32; Col 9 lines 48-54; Col 11 lines 44-50).
Fu also discloses transmitting, by the wireless station, information associated with the uplink and downlink configuration to the plurality of UE devices (see Fu, Col 3 lines 10-12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Fu and incorporate it into the system of Rahman to limit interference in order to meet the load requirements of diversified uplink and downlink services (see Fu, Col 2 lines 36-41).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, Rahman in view of Fu discloses the device of claim 10, wherein the device comprises a next generation node (gNB) (see Rahman, Col 10 lines 26-44).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Fu and further in view of US Pub. 2016/0057758 to OUCHI et al. (hereafter Ouchi).

Regarding claim 3, Rahman in view of Fu discloses the method of claim 2, but does not explicitly disclose wherein the configuring comprises: 
determining a TDD ratio of downlink time slots to uplink time slots for each of the plurality of carriers; and storing, in a memory at the wireless station, a schedule of the uplink and downlink time slots for each of the plurality of carriers in accordance with the determined TDD ratios.
However, Ouchy discloses wherein configuring comprises determining a TDD ratio of downlink time slots to uplink time slots for each of the plurality of carriers; and storing, in a memory at the wireless station, a schedule of the uplink and downlink time slots for each of the plurality of carriers in accordance with the determined TDD ratios (see Ouchi, ¶ 0004: when a subframe k different from the subframe I and the subframe j is a special subframe, the terminal device may receive a downlink signal in the downlink time slot Depts., and transmit an uplink signal in the uplink time slot Opts (NPL 1). In addition, the ratio of uplink and downlink as well as the ratio of the Depts. and the Opts within a special subframe for realizing a TDD scheme in LTE or LTE-A may each be configured using a table. These tables may be configured by specific information elements (TDD uplink-downlink configuration(s) (TDD UL/DL configuration(s))), TDD configuration(s) (tdd-Config, TDDconfig), and uplink-downlink configuration(s) (UL/DL configuration(s))).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Ouchi and incorporate it into the system of Rahman to achieve improved resource allocation in the communication system.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Fu and further in view of US Pub 2015/0103703 to Zeng et al. (hereafter Zeng).

Regarding claim 4, Rahman in view of Fu discloses the method of claim 2, but does not explicitly disclose wherein a TDD ratio for at least some of the plurality of carriers is different than the TDD ratio for other ones of the plurality of carriers.
However, Zeng discloses the well-known teaching of wherein a TDD ratio for at least some of the plurality of carriers is different than the TDD ratio for other ones of the plurality of carriers (see Zeng, ¶ 0003: It is anticipated that a future release of LTE.RTM., to be termed LTE-A (A=advanced) will support different time domain duplex (TDD) uplink to downlink subframe ratios on different bands/component carriers, as an enhancement for carrier aggregation. In the LTE.RTM. technology these different TDD ratios are categorized as uplink/downlink (UL/DL) configurations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein a TDD ratio for at least some of the plurality of carriers is different than the TDD ratio for other ones of the plurality of carriers as taught by Zeng and incorporate it into the system of Rahman to achieve an efficient resource allocation in the communication system.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Fu and further in view of US Patent 6,330,700 to Morris et al. (hereafter Morris).

Regarding claim 7, Rahman in view of Fu discloses the method of claim 6, but does not explicitly disclose wherein the modifying comprises increasing a number of uplink time slots for at least one of the plurality of carriers based on the received notification indicating that the at least one of the plurality of UE devices are experiencing congestion.
However, Morris discloses wherein the modifying comprises increasing a number of uplink time slots for at least one of the plurality of carriers based on the received notification indicating that the at least one of the plurality of UE devices are experiencing congestion (see Morris, Col 23 lines 40-51; Col 24 line 64-Col 25 line 9; Col 26 lines 18-29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Morris and incorporate it into the system of Rahman to achieve efficient error correction in the system.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 19, Rahman in view of Fu discloses all the claimed limitations (see rejection of claim 18), with exception of increase a number of uplink time slots for at least one of the plurality of carriers based on the received information indicating that the at least some of the plurality of UE devices are experiencing congestion.
However, Morris discloses increase a number of uplink time slots for at least one of the plurality of carriers based on the received information indicating that the at least some of the plurality of UE devices are experiencing delays or congestion (see Morris, Col 23 lines 40-51; Col 24 line 64-Col 25 line 9; Col 26 lines 18-29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Morris and incorporate it into the system of Rahman to achieve efficient error correction in the system.

Claims 8, 9, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Fu and further in view of US Patent 6,577,641 to Izumi (hereafter Izumi).

Regarding claim 8, Rahman in view of Fu discloses the method of claim 1, but does not explicitly disclose wherein the modifying comprises periodically modifying a number of the uplink time slots and a number of the downlink time slots based on data usage and congestion associated with the uplink time slots.
However, Izumi discloses wherein the modifying comprises periodically modifying a number of the uplink time slots and a number of the downlink time slots based on data usage and congestion associated with the uplink time slots (see Izumi, Col 1 line 62-Col 2 line 5: a TDMA radio communication system is disclosed, in which the ratio between the number of uplink and downlink time slots within one time frame or one super frame consisting of several time frames is changed according to the total amount of traffic between a base station and mobile stations. In case of fast changing data transfer amounts, the switching point within each frame between the uplink time slots and the downlink time slots often changes position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the known teaching of wherein the modifying comprises periodically modifying a number of the uplink time slots and a number of the downlink time slots based on data usage and congestion associated with the uplink time slots as taught by Izumi and incorporate it into the system of Rahman to achieve an efficient resource allocation in the communication system.

Regarding claim 9, Rahman in view of Fu discloses the method of claim 1, but does not explicitly disclose wherein the modifying comprises modifying the number of uplink time slots and downlink time slots based on at least one of data usage, congestion associated with the uplink time slots or a number of UE devices supported.
However, Izumi discloses wherein the modifying comprises modifying the number of uplink time slots and downlink time slots based on at least one of data usage, congestion associated with the uplink time slots or a number of UE devices supported (see Izumi, Col 1 line 62-Col 2 line 5: a TDMA radio communication system is disclosed, in which the ratio between the number of uplink and downlink time slots within one time frame or one super frame consisting of several time frames is changed according to the total amount of traffic between a base station and mobile stations. In case of fast changing data transfer amounts, the switching point within each frame between the uplink time slots and the downlink time slots often changes position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the known teaching of wherein the modifying comprises modifying the number of uplink time slots and downlink time slots based on at least one of data usage, congestion associated with the uplink time slots or a number of UE devices supported as taught by Izumi and incorporate it into the system of Rahman to achieve an efficient resource allocation in the communication system.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 9. Although phrased a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,602,991 to Zhang et al. discloses user notification of cellular service impairment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464